Judge BLOMMERS
(concurring/dissenting in part):
I agree with almost everything in Chief Judge Hodgson’s opinion for the majority except its ultimate conclusion that Airman Bourgette “was prejudiced to some degree” as the result of the post-trial delay in the processing of her case. With all due respect, in my judgment there is no showing of prejudice based upon the record and documentation submitted except the appellant’s unsubstantiated assertions that she could not obtain post-trial employment and was denied military medical benefits for a two-month period extending between the first and second trimesters of her pregnancy. In fact, the legal brief and documentation submitted by the Government completely refutes that assertion, in my view. Moreover, Congress has established the standard by which court-martial proceedings are to be reviewed: “A finding or sentence of court-martial may not be held incorrect on the grounds of an error of law unless the error materially prejudices the substantial rights of the accused.” Article 59(a), UCMJ, 10 U.S.C. § . 859(a) (emphasis added). Even accepting the appellant’s assertion with regard to medical benefits, where is the material prejudice to her substantial rights? There simply is none.
The analysis of this matter in the majority opinion does, in my view, go a long way *908toward making a case for “no prejudice.” But I would like to embellish on a couple of points made therein. The 31 July 1987 letter placing the appellant on required excess leave, which also advised her that she would continue to be entitled to medical care,4 was signed by the base staff judge advocate. Her written receipt for a copy of that letter also appears in the allied papers. Additionally, the staff judge advocate orally briefed her regarding her entitlements while on required excess leave. Armed with this letter, the fact that she would merely accept without question, according to her, the statement of some unidentified person at an unidentified military installation nearest her home in my opinion is incredible.5 Secondly, the appellant’s medical records as submitted to us by appellate government counsel, including those kept by Doctor Coulter, reveal no indication that she was physically or mentally suffering from “stress” at the time or that she had any medical condition that was unhealthy for her or her unborn child. I do not believe prejudice can be found based upon the information that has been presented to us.
In fact, appellate government counsel note in their brief that, as to medical care, the post-trial delay might be viewed as working to the appellant’s benefit. With the exception of the three visits she made to Doctor Coulter, her entire prenatal, delivery and post-partum care, have been provided at Government expense. To this date, both she and her child are eligible for military furnished medical care. Had appellate review been completed by September 1987 or shortly thereafter, as the defense contends would have been the case absent the delay in question, neither she nor her child would have been entitled to this benefit. There is a certain appeal to this reasoning.
There is one other difficulty with the majority opinion, as I read it — an internal inconsistency. In Part I, which addresses the appellant’s claim that she could not obtain post-trial employment, the Court analyzes the complaint and concludes that a generalized claim of prejudice will not, standing alone, result in a finding of prejudice, at least under the circumstances present in this case. Why then, is the same rationale not applied in Part II? The appellant’s claim of denial of military medical care is no less general. We don’t know who told her she was no longer entitled to care, what office she visited or even what installation (although we might presume it was Beale Air Force Base since it is the closest military installation to her leave address). We don’t know who she spoke to at the California health services office she says she visited in Marysville, but we know that what she says she was told is just about as incorrect as what she says she was told about her entitlement to military medical care. If a failure to identify prospective employers is considered strong evidence that an accused was not prejudiced in obtaining post-trial employment, then failure to identify the individual or agency contacted should constitute strong evidence that an accused was not prejudiced in obtaining a military entitlement. I find nothing in the appellant’s complaint of not being provided military medical benefits for about a two-month period of time that should cause the scales to tip the other direction. If, as the appellant states, she was desperately in need of medical attention and was distressed over her inability to obtain medical aid from either the State or military authorities, then in order to support that claim should not a minimum requirement be a statement from Doctor Coulter (a known individual) that that is why she went to see him? That seems reasonable to me. Do we have such a *909statement? No. I would affirm the findings and sentence as approved by the convening authority.
All this is not to say that post-trial delays, such as the one in this case, should be countenanced. They should not. Yet, I note no trend toward laxness in the post-trial processing of court-martial cases, either Air Force wide or within the command in which this case was tried. Every once in a while a system developed and run by human beings will break down, or at least hiccup. However, without a clear showing of prejudice, I would not be inclined to fashion a remedy as the majority has in this case — a substantial reduction in the sentence following conviction of a very serious offense. I would rather see us first adopt the procedure suggested by Judge Raichle in her dissent in United States v. King, 18 M.J. 535, 538 (A.F.C.M.R.1984), a limited hearing to give both parties the opportunity to more fully develop general allegations of prejudice due to post-trial delay. R.C.M. 1102.

. See Article 76a, UCMJ, 10 U.S.C. § 876a; Air Force Regulation 111-1, Military Justice Guide, Chapter 15 and Figure 15-1 (1 August 1984). This regulation has recently been revised, and the required and voluntary excess leave program is now covered in AFR 111-1, para. 15-14 and fig. 15-3 (30 September 1988).


. I take judicial notice of the fact that Yuba • City, California, which the appellant listed as her excess leave address, is located adjacent to Beale Air Force Base. I am sure the base legal office was only a local telephone away. One call to that office would have straightened this matter out on the spot.